UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



RICHARD HORNSBY

             Plaintiff,

     v.                                         Civil Action No. 16-0517 (GK)

MELVIN L. WATT, DIRECTOR,
FEDERAL HOUSING FINANCE AGENCY:

             Defendant.




                         Memorandum Opinion and.Order


     Plaintiff         Richard   Hornsby       ("Plaintiff,"      "Hornsby")    brings

this lawsuit against the Director of the Federal Housing Finance

Agency ("Defendant," "Government," or "FHFA").                    Plaintiff alleges

two counts of retaliation in violation of Title VII of the Civil

Rights    Act     of   1964   ("Title   VII"),      42   U.S.C.     §2000e     et   seq.

Complaint    ~~   26-29.      Specifically, Plaintiff alleges that he was

placed on administrative leave and then proposed for removal from

his position because he agreed to settle a retaliation complaint

brought against FHFA by one of his subordinates.                      See generally

Complaint.      Plaintiff seeks compensatory damages of $300,000, plus

interest, improved performance ratings and any resultant bonuses,

plus interest, crediting of annual and sick leave for the time he




                                           1
remained on administrative leave, and attorney's fees and costs.

Id. at p. 14-15.

         Pursuant    to Rule   12 (b) (6)       of     the   Federal       Rules    of   Civil

Procedure, Defendant filed its Motion to Dismiss on June 23, 2016.

Mot. to Dismiss       [Dkt. No. 7].         Plaintiff filed his Opposition on

July 14, 2016.        Opp'n [Dkt. No. 9].               Defendant filed a Reply on

July 21,     2016.    Reply [Dkt. No.           10].       Upon consideration of the

Motion, Opposition, Reply, and the entire record herein, and for

the reasons stated below, Defendant's Motion to Dismiss is granted.

    I.     Background

           A. Factual Background 1

               i. Hornsby's Early Tenure at FHFA


         Richard Hornsby was      hired as           the     Chief Operating Officer

("COO") of FHFA on December 6, 2011.                    Complaint      ~    5.     Initially,



1 The following allegations are taken from Plaintiff's Complaint,
unless otherwise noted, and are accepted as true.      Browning v.
Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002)       ("we accept the
plaintiff's factual allegations as true"). In addition, the Court
considers the contents of both the letter, placing Hornsby on
Administrative Leave, Ex. A to Mot. Dismiss [Dkt. No. 7-2], and
the Notice of Proposal to Remove, Ex. B to Mot. Dismiss [Dkt. No.
7-3] .  Both these documents are incorporated into Plaintiff's
Complaint by reference, see Complaint ~~ 17, 23, and therefore may
be considered by the Court. Maggio v. Wisconsin Ave. Psychiatric
Ctr., 795 F.3d 57, 62 (D.C. Cir. 2015) (in deciding on a motion to
dismiss a court may consider sources other than the complaint,
such as "documents incorporated into the complaint by reference
and matters of which a court may take judicial notice.") (quoting
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007)) (internal quotation marks omitted).
                                            2
Hornsby reported to Edward DeMarco ("DeMarco"), who had been the

previous COO of FHFA but was serving as the Acting Director at the

time of Hornsby's hire.             Id. at       ~   9.   For 2012; Hornsby's first

full year as COO, DeMarco rated his performance as "Outstanding"

and gave him a bonus of $17,500 and a retention allowance of over

$25,000.2      Id.

               ii.   Deterioration in Relationship between Hornsby and
                     DeMarco
       Sometime in 2013, Melvin Watt was nominated to be the Director

of FHFA.      Id. at   ~   10.   DeMarco allegedly became concerned that if

Watt   were    confirmed,        he would be         forced   into a   position with

significantly less authority than that of either Acting Director

or   coo.   Id.      When it became evident in September 2013 that Watt

would likely be confirmed, DeMarco allegedly began a campaign of

"criticism and abuse" intended to drive Hornsby from FHFA so that

DeMarco could take back his position as                   coo.   Id.




     The Court stresses that while it takes notice of the contents
of the Proposal to Remove, it does not accept as true the
statements describing Hornsby's conduct contained therein because
Hornsby characterizes those statements as wholly untrue and
fabricated.   Complaint ~~ 16, 23.      Instead, for purposes of
deciding the Motion to Dismiss, the court accepts as true Hornsby's
allegation that these descriptions of his conduct were fabricated
by various individuals within FHFA.     See Browning, 292 F.3d at
242.

2 The retention allowance was intended to defray the costs of
maintaining a residence in Washington (in addition to his primary
residence in California) and of travel to California to see his
wife. Complaint ~ 9.
                                             3
        For example,            in September 2013 DeMarco cancelled Hornsby's

retention bonus,               and in December 2013 DeMarco informed Hornsby

that he would be receiving a critical performance rating for 2013.

Id. at ~ 11.             On March 11, 2014, DeMarco provided Hornsby with his

2013        performance           review,    rating     his   performance          "Fully

Successful."             Id.    This rating was two levels below the 2012 rating

of "Outstanding," and made Hornsby ineligible for a cash bonus.

Id. at      ~~     11, 12.

        Watt took office as the Director of FHFA on January 6, 2014.

Id. at      ~     12.    DeMarco reverted to a Deputy Director position, and

tendered his             resignation from     FHFA in late March 2014,              to be

effective at the end of April 2014.

                  iii.    Issues Arise between Hornsby and Subordinate during
                          Same Period
        During this same time period,                 Hornsby alleges that he was

beginning to lose confidence in one of his subordinates, Jeffrey

Risinger          ("Risinger"),      the head of FHFA's Human Resources Unit.

Id.    at    ~    14.     According to Hornsby,        he had initially supported

Risinger after a retaliation complaint was brought against him by

his subordinate, Marie Harte ("Harte").                   Id. at   ~   15.     On Friday,

April       25,     2014,      Hornsby,   in his capacity as       FHFA' s     settlement

officer for Equal Employment Opportunity (EEO) claims, attended a

mediation session related to Harte's EEO complaint.                          Id.   In this

meeting,          Hornsby came to believe that Risinger had lied to him

                                              4
about the issues raised in Harte's EEO complaint, and therefore

decided to settle her complaint.                Id.

             iv. Risinger Reports that Hornsby Threatened DeMarco

       The following Monday,          April 28,           2014,    Risinger reported to

FHFA    officials     that    Hornsby       had   made          statements       threatening

DeMarco's life and physical safety.                       Id.     Specifically, Risinger

reported that Hornsby said, among other things: "I can understand

how someone could go postal,           [sic] if I decide to take myself out

I will walk into Ed DeMarco's office and blow his brains out and

then kill myself"; that he would shoot DeMarco in the kneecap and

state "don't [expletive redacted] with me"; and that he would "rip

[DeMarco] limb by limb from his office."                        Ex. B to Mot. to Dismiss

[Dkt. No. 7-3 at p. 3-4].

       Hornsby alleges that Risinger's report was "pure invention"

and that he "never asserted any such threats."                         Complaint at~ 16.

Instead,   he    alleges     that Risinger        fabricated            these     threats   in

retaliation for Hornsby's decision to settle Harte's EEO complaint

against Risinger.        Id. at   ~   25.

                v.   Hornsby Is Placed on Administrative Leave


       The same day as Risinger reported the purported threats, FHFA

management placed Hornsby on administrative                            leave and had him

immediately escorted from the building.                          Id.   at   ~   17; Ex. A to
                                                      I




                                            5
Mot. to Dismiss [Dkt. No. 7-2 at p. 2].                         The letter placing him on

administrative leave states that his administrative leave would

last "until further notice,"                  while the allegations against him

were investigated,            and that he would receive his usual pay and

benefits while on leave.               Id.    [Dkt. No. 7-2 at p. 2-3].

        Subsequently,         agents       from       FHFA' s   Office of   the   Inspector

General (OIG) interviewed Hornsby and then placed him under arrest.

Complaint at       ~~    17, 18.      Hornsby was initially charged with three

felonies,       Id. at    ~   18, but the charges were later reduced to two

misdemeanors.           Id. at   ~   20.

        While    he     was    awaiting       trial,        Hornsby   received    multiple

settlement offers from FHFA, including from Watt directly. Id. at

~~    19, 20.    Though the terms of these offers are not specified in

detail in the Complaint, Hornsby claims that FHFA offered him a

"buy-out" and the dismissal of charges if he left the agency.                           Id.

Hornsby was told that if he refused the settlement he would be

terminated regardless of the outcome of the trial.                          Id.

                vi.     Hornsby Is Tried, Acquitted, and Thereafter Removed
                        from Employment at FHFA
        In November 2014,            a bench trial was held in D.C.                Superior

Court on the two misdemeanor charges against Hornsby.                             Id. at ~

21.    On November 20, 2014, Hornsby was acquitted of both charges.




                                                  6
Id.     Following his acquittal, Hornsby was not returned to regular

duty at FHFA.        Id. at       ~    22.

        Instead,    on   December            19,       2014,     Watt   issued   a    Notice       of

Proposal to Remove ("Proposal to Remove") Hornsby from his position

as    coo   and from federal service.                    Id.; Ex. B to Mot. to Dismiss

[Dkt. No. 7-3 at p. 3-4].               In the Proposal to Remove Watt identifies

a    long list of incidents,                 from which he concluded Hornsby had

engaged in "Conduct Unbecoming a Federal Manager."                               Ex. B to Mot.

to Dismiss      [Dkt. No. 7-3 at p. 3-6].                      Among these incidents were

the purported threats against DeMarco reported by Risinger.                                    Id.

In addition,       t~e   Proposal to Remove also included allegations of

improper conduct made by employees other than Risinger.                                Id.     The

Proposal      to   Remove     determined               that      Hornsby   would      remain       on

administrative       leave.            Id.     [Dkt.       No.    7-3   at p.    9]     Hornsby

alleges that the charges in the Proposal to Remove "were untrue

and twisted out of context" and "invented" by the investigators

from FHFA's Office of General Counsel and OIG.                             Complaint~        23.

       On March 19, 2015, Watt issued a decision to remove Hornsby

from his position as COO and from federal service, effective March

21, 2015.      Complaint      ~       24.

            B. Procedural Background


       Following his removal, Hornsby filed an appeal with the Merit

Systems Protection Board ("MSPB"), arguing that his removal was a

                                                   7
violation of        civil service protections and an act of unlawful

retaliation in violation of Title VII.                    Id. at    ~   24.     That appeal

is still pending before the MSPB.                 Id.


       0~   March 18, 2016, Hornsby filed his Complaint in this action,

challenging only the failure to reinstate him from administrative

leave following his acquittal and his proposed removal.                              [Dkt. No.

1) .     Following the grant of an extension of time, the Government

timely filed its Motion to Dismiss on June 23,                          2016.        [Dkt. No.

7).    Hornsby filed an Opposition on July 14, 2016.                          [Dkt. No. 9) .

The Government filed its Reply on July 21, 2016.                          [Dkt . No. 10] .

   II.      Standard of Review


       Rule 12(b) (6) of the Federal Rules of Civil Procedure permits

dismissal upon the "failure to state a claim upon which relief can

be granted."        Fed. R. Civ. P. 12(b) (6).              "To survive a motion to

dismiss,      a   complaint    must   contain           sufficient      factual       matter,

accepted as true, to state a claim to relief that is plausible on

its face." Ashcroft v. Iqbal, 556 U.S. 662,                    678      (2009)       (internal

quotation marks        and    citations      omitted) .       A claim           is    facially

plausible when the pleaded facts                 "allows the court to draw the

reasonable        inference    that    the       defendant     is       liable        for   the

misconduct alleged."          Id.   Plausibility requires "more than a sheer




                                             8
possibility that a defendant has acted unlawfully," but it is not

a "probability requirement."        Id.

       At the Rule 12 (b) (6)     stage,     the court accepts all of the

complaint's factual allegations as true and draws all reasonable

inferences from those facts        in plaintiff's favor.          Browning v.

Clinton, 292 F.3d at 242.    However,     the court does not accept

"inferences drawn by plaintiff if such inferences are unsupported

by the facts set out in the complaint."             Id.   (internal quotation

marks and citations omitted).       Similarly, the court need not accept

plaintiff's legal conclusions simply because they are "cast in the

form of factual allegations."         Id.     (internal quotation marks and

citations omitted) .      "Threadbare recitals of a cause of action's

elements,     supported     by    mere       conclusory     statements,"   are

insufficient to survive a motion to dismiss.                Iqbal 556 U.S. at

678.

       In addition to the complaint,          the court may consider other

sources,    such as   "documents incorporated into the complaint by

reference and matters of which a court may take judicial notice."

Maggio, 795 F.3d at 62    (quoting Tellabs,      Inc., 551 U.S. at 322)

(internal quotation marks omitted) .




                                         9
     III. Analysis

          A. Title VII Retaliation Standard


       "Title      VII    prohibits     the        federal    government        from.

retaliating against employees for engaging in activity protected

by Title VII."           Montgomery v. Chao, 546 F.3d 703, 706,                  (D.C. Cir.

2008)).        To prove unlawful retaliation, a plaintiff must show:                     (1)

that she engaged in protected activity;                  (2) that the employer took

a materially adverse action against her; and (3) that the employer

took     the    action     "because"    the        employee    engaged     in    protected

activity.        McGrath v.      Clinton,      666 F.3d 1377,          1380     (D.C.   Cir .

2012).     "To survive [a] .           . motion to dismiss,           [a] plaintiff [' s]

complaint must contain sufficient factual matter, accepted as true

to plausibly establish those three elements." 3                   Howard R.L. Cook &

Tommy Shaw Found. for Black Employees of the Library of Congress

v.   Billington,         737 F.3d 767,    772     (D.C.    Cir.    2013)      (internal




3 Where a plaintiff attempts to prove unlawful retaliation in
violation of Title VII using circumstantial evidence of motive,
the burden-shifting framework of McDonnell Douglas ordinarily
applies.   Allen v. Johnson, 795 F.3d 34, 39 (D.C. Cir. 2015)
(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-805
(1973)).  However, when assessing the sufficiency of a complaint
at the 12 (b) ( 6) stage, the court will not dismiss a complaint
simply for failing to plead the elements of a prima facie case.
Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510-12 (2002). Instead,
"ordinary rules for assessing the sufficiency of a complaint
apply."  Id. at 511; see e.g. Wheeler v. Georgetown Univ. Hosp.,
788 F. Supp. 2d 1, 5 (D.D.C. 2011); Bryant v. Pepco, 730 F. Supp.
2d 25, 28-29 (D.D.C. 2010).
                                              10
quotation marks and citations omitted)            (explaining the application

of Iqbal to a Title VII retaliation claim) .

       In this case, the Government argues that Plaintiff has failed

to allege any facts from which the Court can infer that the actions

taken against him constitute materially adverse actions. 4

         B. Plaintiff Has Failed to Allege Any Facts Supporting an
            Inference that He Was Subjected to Materially Adverse
            Actions

               i.   An Action Is Materially          Adverse   if   it    Causes
                    Objectively Tangible Harm
       Materially adverse actions are those that are "harmful to the

point that they could well dissuade a reasonable worker from making

or supporting a charge of discrimination."             Burlington N. &'Santa

Fe Ry.   Co. v. White,     548 U.S. 53,    68   (2006).   To be materially

adverse, an action must cause "objectively tangible harm," which

cannot be "unduly speculative."            Bridgeforth v. Jewell,        721 F.3d
661,   663   (D.C. Cir. 2013)   (internal citation and quotation marks




4  The Government concedes that Plaintiff engaged in protected
activity by settling Harte's retaliation complaint against
Risinger.   See Mot. to Dismiss at p. 12.      The Government also
argues, that even if the Court were to conclude that Plaintiff has
sufficiently plead facts supporting an inference he was subject to
materially adverse actions,      he has failed to allege facts
supporting an inference that there is a causal connection between
his participation in protected activity and those actions. Id. at
p. 8.   It is unnecessary to address this argument because, as
discussed below, the Court concludes that Plaintiff has failed to
allege facts sufficient to support an inference that he was subject
to any materially adverse actions and his Complaint must be
dismissed on that basis.
                                      11
omitted); see also Taylor v. Solis, 571 F.3d 1313, 1321 (D.C. Cir.

2009)    (failure to promote is not a materially adverse action where

it   does   not        result     in   "objectively tangible              harm") ;     Wiley v.

Glassman,    511 F.3d 151,              160-61      (D.C.     Cir.    2007)    (change in job

responsibilities is not a materially adverse action if there is no

"objectively tangible harm").

        Ordinarily,           a   materially           adverse        action     "involves     a

significant change in employment status, such as hiring, firing,

failing     to    promote,        reassignment          with     significantly         different

responsibilities,              or a    decision        causing       significant      change   in

benefits."         Bridgeforth, 721 F.3d at 663.             However,       materially

adverse     actions          are not     limited to actions             that occur       in the

workplace or are directly related to the terms of employment.

Burlington N., 548 U.S. at 63-64             (citing Rochon v. Gonzales, 438
F.3d 1211,        1213        (D.C.    Cir.    2006)     (FBI's       refusal,       contrary to

policy, to investigate death threats against employee constitutes

a materially adverse action) .

                 ii.    The Failure to Reinstate Plaintiff from Paid
                        Administrative Leave Did Not Cause Him Objectively
                        Tangible Harm
        The Government argues that the decision not to reinstate an

employee    from a           period of paid administrative leave,                      while an

investigation           is     ongoing,       can     never    constitute        a    materially

adverse action.              Mot. to Dismiss at p. 9.             Plaintiff responds that



                                                 12
this decision, when viewed in context of all other events in this

case,    was sufficiently harmful to dissuade a                     reasonable worker

from engaging in protected activity and is therefore a materially

adverse action.       Opp'n at p. 3.


        The Court of Appeals does not appear to have addressed this

question,    and neither party has              identified a        case directly on

point.    However, the Government cites to a number of cases in this

District holding that placing an employee on paid administrative

leave does not, in and of itself, constitute an adverse employment

action for purposes of a Title VII discrimination claim.                           Mot. to

Dismiss at 9 (citing Jones v. Castro, 168 F. Supp. 3d 169, 180-81

(D.D.C. 2016)     (holding that initial paid suspension of two weeks,

periodically      extended       to   total      19   months    while      an   internal

investigation was        conducted,       is    not   an adverse         action because

Plaintiff "cannot show 'objectively tangible harm'" resulting from

paid leave)      (citing inter alia Bland v. Johnson,                    66 F. Supp. 3d
69, 73 (D.D.C. 2014), aff'd in part, rev'd in part per curiam, 637

Fed.Appx.    2   (D.C.    Cir.    2016)        (affirming    the    district       court's

dismissal of plaintiff's Title VII claims); Brown v.                         Georgetown

Univ. Hosp. Medstar Health,            828 F. Supp. 2d 1,    9   (D.D.C.    2011);

Dickerson v. SecTek, Inc., 238 F. Supp. 2d 66, 79 (D.D.C. 2002)));

but see Richardson v. Petasis, 160 F. Supp. 3d 88, 117-18 (D.D.C.

2015)    (placement      on   paid    administrative         leave       constitutes    an



                                           13
adverse employment action where the express terms of employee's

leave resulted in termination of employment) .

       Additionally,         the Courts of Appeal in many other Circuits

have concluded that placing an employee on paid leave does not

constitute an adverse action.               See Joseph v. Leavitt, 465 F.3d 87,

90-91 (2d Cir. 2006)          (placement on paid administrative leave does

not constitute an adverse action in the Second,                         Fourth,       Fifth,

Sixth, and Eighth Circuits); accord Jones v. Se. Pa. Transp. Auth.,

796 F.3d 323, 326 (3d Cir. 2015)                 (placement on paid leave is not

an adverse action) .           Furthermore,        the Court of Appeals for the

Second     Circuit     has    addressed      the    very    issue     presented        here.

Joseph, 465 F.3d at 90-93.

       In Joseph, the court held that where an employee is placed on

paid    administrative        leave    during      the     pendency     of   a   criminal

investigation and the criminal charges are dismissed, the failure

to    immediately      reinstate      the   employee       does   not   constitute        an

adverse action if the employer then pursues its own investigation

and conducts it with "reasonable diligence."                      Joseph, 465 F.3d at

92.      There,   an    employee      was    arrested      for    felony     assault     and

subsequently placed on paid administrative leave by his employer.

Id. at 88-89.        While the criminal charges were still pending, his

employer     tried     to     initiate      its    own      investigation        of     what

transpired, but the employee refused to cooperate on the advice of


                                            14
counsel.         Id.     at    89.         Ultimately,         the     criminal       charges    were

dropped,        but    rather than reinstate the employee,                            the employer

restarted        its     investigation             and    kept       the      employee    on     paid

administrative          leave        for    an    additional         five     months     until    the

investigation was completed.                      Id.

        The court held that the failure to immediately reinstate the

employee following dismissal of the assault charge, who was being

paid,     was    not    an adverse           action.           Id.     at    91-93.      The    court

recognized        that        the    agency        had    an     independent          interest     in

investigating the truth of                       the allegations,            even if     there was

insufficient evidence to prove,                         beyond a reasonable doubt,               that

the employee had committed a crime.                        Id. at 92.          The court further

found     that    the agency's             investigation had been conducted with

"reasonable diligence," and therefore,                           that the period of leave

had not been "unreasonably prolonged."                           Id.        Thus, the court held

that    there     was    no     adverse          action as       the        plaintiff    could not

identify any material harm resulting from the failure to reinstate

him.     Id. at 92-93.

        The only contrary authority is Richardson.                               160 F. Supp. 3d
88.     There,        the court held that placement on 39 days of paid

administrative          leave        constituted an            adverse        employment       action

because:    it was of "unusually long duration";                               and the "unusual

nature"    of the conditions of the employee's leave affected the


                                                   15
terms of her employment.                       Id.   at 118.        Specifically,      the court

found that the terms of plaintiff's administrative leave required

her to perform certain tasks to the satisfaction of her supervisor

in      order     to    return         to   work,         but    that    other   terms      of    her

administrative           leave         effectively prevented her from completing

these     tasks.         Id.      at    106,    118.        Unable      to comply with these

contradictory mandates, the plaintiff resigned.                               Id. at 106.        Based

on the "unusual nature" of the terms of her leave and what the

court         termed    a        "lengthy       suspension",            the   court   held        that

plaintiff's           administrative           leave       created      "objectively tangible

harm" and was therefore an adverse employment action.                                 Id. at 118.

         In     light       of     this     near-universal              consensus,    the        Court

concludes that placing an employee on paid administrative leave

does not, in and of itself, constitute a materially adverse action

for purposes of a retaliation claim.                            Admittedly, all of the cases

discussed are Title VII discrimination cases, and thus apply the

"adverse employment action" standard rather than the "materially

adverse action"             standard applicable in retaliation cases.                              See

Burlington N., 548 U.S. at 67 ("Title VII's substantive provision

and its antiretaliation provision are not coterminous") .                                But while

the scope of actions covered by Title VII's substantive provision

and its anti-retaliation provisions differ, the magnitude of harm

that plaintiff must suffer does not.                               Compare Bridgeforth, 721
F.3d    at     663    (retaliation claim                 requires       "objectively tangible
                                                     16
harm"), with Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C.Cir. 2002)

(discrimination claim requires "objectively tangible harm"); see

also Rochon v. Gonzales, 438 F.3d at 1219 ("materiality" of harm

alleged is common requirement in retaliation and discrimination

claims).    Thus, the holding that a period of paid leave does not,

in and of itself, cause objectively tangible harm is equally true

in both the retaliation and discrimination contexts.

     Accordingly,      the        Court    holds    that   the   decision    not   to

reinstate      Plaintiff   from paid administrative              leave   immediately

following his acquittal was not a materially adverse action because

it did not cause him any objectively tangible harm.                      Plaintiff's

claim is quite narrow.        He does not challenge the initial decision

to place him on administrative leave,                  instead claiming that he

should have been immediately reinstated after being                       found not

guilty on November 20, 2014.              And on December 19, 2014, the agency

issued   the    Proposal     to    Remove    Plaintiff,     which    constitutes    a

distinct action that independently justified maintaining him on

paid administrative leave status.                Thus, the essence of Plaintiff's

complaint is that his paid administrative leave was prolonged by

roughly 29 days.s



s Given the extremely short duration of the challenged action,
Plaintiff's reliance on cases involving permanent reassignments or
reductions in work level is misplaced. See Opp'n at p. 3 (citing
Czekalski v. Peters, 475 F.3d 360, 364 (D.C. Cir. 2007); Holcomb
v. Powell, 433 F.3d 889, 902-03 (D.C. Cir. 2006)).
                                            17
      Because a period of paid administrative leave does not,                    in

and of itself, constitute a materially adverse action, Plaintiff

must allege specific, additional facts from which the Court could

infer that this short extension of his paid administrative leave

caused him objectively tangible harm.              He has failed to do so.

      First, it is undisputed that Plaintiff continued to receive

full and pay and benefits throughout this time.                  See Complaint     ~

19.   Second, the additional 29 days is not, in itself, so long as

to have caused him any objectively tangible harm.                See Castro, 168
F. Supp. 3d at 180-81 (19 months of paid administrative leave is

not an adverse action) .             Nor is this like Richardson,           because

Plaintiff has failed to allege that other harms resulted directly

from the terms of his administrative leave.                See 160 F. Supp. 3d

at 118.

      To   the   extent       that   Plaintiff   argues   that   the   failure    to

reinstate    him   is     a   materially    adverse   action     because    it   was

unreasonable or unjustified, that argument also fails.                     While at

least one court has suggested that "unreasonably prolong[ing]" a

period of paid administrative              leave may constitute an adverse

action, see Joseph, 465 F.3d at 92, Plaintiff has failed to allege

any facts    supporting such an inference here.                     For example,

Plaintiff does not allege that              FHFA failed    to investigate the

charges against him with "reasonable diligence," nor does he allege


                                          18
any facts which would support such an inference.                              See Id.       The

Government        undoubtedly         had     an      independent             interest       in

investigating the charges against him that did not end with his

acquittal, Id. at 91-92, and the 29 days which FHFA took following

his   acquittal     to     review   the     evidence     presented        at       trial    and

determine next steps strike the Court as eminently reasonable.

See Ex. B to Mot.          to Dismiss       [Dkt. No.     7-3 at p.6]           (discussing

evidence presented at trial) .

      Nor   has    Plaintiff    identified any           statute,        regulation,         or

other employment policy that mandated FHFA reinstate him following

his acquittal.       Thus, while Hornsby may have personally expected

to return to work immediately following his acquittal,                                he has

failed to allege arty facts supporting an inference that FHFA was

unjustified when it declined to do so.

      Plaintiff has        failed     to allege any facts               that support an

inference that the failure to reinstate him following his acquittal

caused him objectively tangible harm.                   Consequently, it is not a

materially    adverse       action,    and       he   cannot        sustain    a    claim    of

retaliation on that basis.

            iii.   The Proposal to Remove Plaintiff Did Not Cause Him
                   Objectively Tangible Harm
      Similarly, the Government argues that the Proposal to Remove

is not a materially adverse action because its issuance caused

Plaintiff    no    harm.     Mot.     to    Dismiss     at     p.    10-11.        Plaintiff

                                            19
..


     responds that the Proposal to Remove, when viewed in context of

     all other events in this case, was sufficiently harmful to dissuade

     a reasonable worker from engaging in protected activity and is

     therefore a materially adverse action.                  Opp'n at p. 3.

            A   Proposal      to   Remove    ordinarily       does     not    constitute        a

     materially adverse action.             See Knight v. Mabus, 134 F. Supp. 3d
348,   357     (D.D.C.   2015)     (Proposals to Remove do not                "amount to

     adverse        employment     actions       because     no      'tangible      harm'      or

     'materially       adverse     consequence'         follow[]   directly        from   them"

     (quoting Boykin v. England,             02-cv-0950,      2003 WL 21788953, at *5

     (D.D.C. 2003))).         A Proposal to Remove is just that,                   a proposal;

     by its     very nature        it does       not    effectuate    the    removal      of   an

     employee.       Id.; see also Baloch v. Kempthorne, 550 F.3d 1191, 1199

     (D.C. Cir.       2008)   (there is no materially adverse action where a

     suspension is merely "proposed" but not served (emphasis in the

     original)).

            Instead a Proposal to Remove is a procedural device used to

     provide an employee with notice of the employer's intention to

     remove her at        some later date and give her an opportunity to

     dissuade the employer from doing so.                   See 5 C.F.R.       §    752.404(c)

     (allowing employee to provide formal answer to the charges forming

     the basis of the proposal) .             It is "essentially a precursor" to

     the    final    decision      to   remove    the    employee.       Boykin,      2003 WL
20
21788953 at *5.        As such,   no objectively tangible harm results

from it, and it ordinarily cannot constitute a materially adverse

action. 6     Id. at *5; Knight, 134 F. Supp. 3d at 357.   Consequently,

a plaintiff claiming that a Proposal to Remove is a materially

adverse action must allege specific facts supporting an inference

that she suffered objectively tangible harms as a result of its

issuance.


      Here,    Plaintiff has failed to allege any facts       supporting

such an inference.       For example, he has failed to allege that his

pay, benefits, or anything else materially changed as a result of

the issuance of the Proposal to Remove. 7        Mot.   to Dismiss at p.

11.   In the end, what is fatal to Plaintiff's claim is that FHFA

remained free to rescind the Proposal to Remove at any time between

its issuance on December 19, 2014,        and his removal on March 19,



6 A Proposal to Remove may be used to show that Plaintiff suffered
a materially adverse action where the Plaintiff claims that she
was constructively discharged.    Burton v. Donovan, 12-cv-1537,
2016 WL 5660285 at *6 (D.D.C. 2016).    However, in doing so, the
Proposal to Remove is merely evidence used to overcome the
presumption that the Plaintiff's resignation or retirement was
voluntary. Id. (citing Aliotta v. Bair, 614 F.3d 556, 566-67 (D.C.
Cir. 2010)) -.-Ultimately, it is the termination of plaintiff's
employment, accomplished through an involuntary resignation or
retirement, that constitutes the materially adverse action, not
the Proposal to Remove. See Aliotta, 614 F.3d at 566 (a plaintiff
can "demonstrate she suffered an adverse employment action by
showing the resignation or retirement was,         in fact,    not
voluntary.") (emphasis added)).

7 That Plaintiff was kept on paid administrative leave as a result
of its issuance is insufficient for the reasons discussed above.
                                     21
2015,    meaning that no objectively tangible harm could possibly

result because no final decision had been made.                         See 5 C.F.R.         §


752.404       (notice of proposed removal is prerequisite to removing

federal employee) .

        To     be    sure,    Plaintiff's           ultimate    removal       caused       him

significant harm and flowed directly from the Proposal to Remove.

But this fact merely serves to highlight the defect in his current

claim:       Plaintiff's real complaint is not that FHFA proposed to

fire    him,    but that he was,          in fact,       fired.        Yet,   Plaintiff's

challenge to his ultimate removal is not before this Court, but

instead is currently pending before the MSPB.                           Complaint      ~   24.

See Knight, 134 F. Supp. 3d at 357 (a Proposal to Remove is "not

separately actionable" from the ultimate removal) .

        As    Plaintiff      fails   to       allege    any    facts    supporting         the

inference that the Proposal to Remove resulted in any objectively
                                          )



tangible harms, it is not a materially adverse action and he cannot

sustain a claim of retaliation on that basis.                     Furthermore, because

Plaintiff has failed to allege facts supporting an inference that

he was subjected to any materially adverse actions whatsoever, the

court is unable to draw the inference that Defendant is liable for

retaliation in violation of Title VII and Plaintiff's Complaint




                                               22
must be dismissed. 8    See Iqbal, 556 U.S. at 678; Billington, 737
F.3d at 772.

    IV.   Conclusion


      For the foregoing reasons, Defendant's Motion to Dismiss is

granted, and it is hereby


      Ordered, that Defendant's Motion to Dismiss be granted, and

further


      Ordered,   that   Plaintiff's    Complaint   be   dismissed   in   its

entirety.




November 4, 2016




8   Plaintiff  argues   that  the   Court  should  look    to   the
"'constellation of surrounding circumstances, expectations, and
relationships'" to determine whether these actions would have
dissuaded a reasonable employee from making or supporting a charge
of discrimination and therefore are materially adverse actions.
Opp'n at p. 3 (quoting Burlington N., 548 U.S. at 69):      Because
the Court of Appeals has made clear that a materially adverse
action is one that causes objectively tangible harm, Bridgeforth,
721 F.3d at 663, the Court refuses to engage in the open-ended
analysis suggested by Plaintiff.



                                      23